DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1, 3-8, 14-15, 21. The examined Claims are 1, 3-8, 14-15, 21, with Claims 1, 3-4, 6, 7 being amended herein, and Claim 21 being newly added.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejection(s) under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended Claim 1 to require that “the first electrode is attached to the inner surface of the side walls of the housing defining a hollow core within the first electrode,” wherein the second electrode “is positioned within the hollow core.” In addition, newly presented Claim 21 requires that the first electrode includes a lithium sheet that is laminated to the inner surface of the side walls of the housing.
	Furthermore, Applicant presents arguments, in favor of said amendments to the Claims, versus the prior art of record (Pages 4-6 of Remarks). In particular, Applicant argues that neither the Freitag 

	While Applicant’s amendments/arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below, as necessitated by Applicant’s amendments to the Claims. It is noted, however, that all previous prior art rejections of record are hereby withdrawn.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-5, 14, 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moceri et al. (US 2007/0009789).

	Regarding Claim 1, Moceri teaches a battery (Abstract, [0001]). As illustrated in Figures 1, 10-11, Moceri teaches that the battery comprises a battery case including a casing (20) (“housing”) having side walls, wherein said side walls define a first open end and a second open end ([0024]). As illustrated in Figures 1, 4, Moceri teaches that the battery case includes an upper lid (28) (“separate top cover”) which covers the first open end, and a lower lid (24) (“separate bottom cover”) which covers the second open end ([0024], [0026]-[0027], [0039]). 

As illustrated in Figures 1, 10, the anode defines a spiral shaped hollow core therein, wherein the cathode is positioned within said spiral shaped “hollow core” (i.e. as illustrated in Figure 10, the otherwise unfilled spiral area/space not occupied by the wound anode forms a spiral shaped hollow core within the casing, wherein the wound cathode is positioned within said spiral shaped hollow core). It is noted that (1) the term “hollow” may be defined as merely as “an unfilled space” (See the definition of “hollow” at https://www.merriam-webster.com/dictionary/hollow), and therefore the otherwise unfilled spiral area/space not occupied by the wound anode may readily be interpreted as a spiral shaped “hollow core”), and (2) the instant Claim neither explicitly defines the shape of the claimed hollow core nor includes any other structural limitations which imply that the claimed hollow core is structured in a specific manner or orientation.

Regarding Claim 3, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the anode is formed of lithium ([0001], [0033]).

Regarding Claim 4, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the battery is built in a case negative design such that the casing acts as a current collector (“first current collector”) for the anode ([0025]-[0026]).

Regarding Claim 5, Moceri teaches the instantly claimed invention of Claim 4, as previously described.
As illustrated in Figures 1, 11, each anode lead is coupled, at least in part, to an inner sidewall of the casing. As illustrated in Figures 1, 3-4, the terminal pin passes through a feedthrough formed in an insulating glass sealing material (30) which is insulated from the battery case ([0026]-[0027]). 
Regarding Claim 14, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the casing is cylindrical ([0024]).

Regarding Claim 21, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the anode is formed of lithium ([0001], [0033]). As illustrated in Figures 1, 10-11, the anode is formed as a sheet, wherein the anode is attached to the inner surface of the side walls of the casing ([0024], [0034]-[0035]).
Accordingly, Moceri teaches all of the positively recited structural limitations of the instantly claimed battery.
Furthermore, the instant claim is to a product and as such the method limitations (e.g. “…includes a lithium sheet that is laminated to the inner surface…”) of the instant claim to not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moceri et al. (US 2007/0009789), and further in view of Moon et al. (US 2011/0183181).

Regarding Claim 6, Moceri teaches the instantly claimed invention of Claim 5, as previously described.
As illustrated in Figures 1-2, 4, Moceri teaches that the cathode includes a couple (44) (“second current collector”) which is coupled (e.g. thermally coupled) to the feedthrough of the glass sealing material and also coupled (e.g. electrically coupled) to anode active material (84) present around the couple ([0028]-[0029], [0033]).
Moceri does not explicitly teach that the battery further comprises a separator bag covering a bottom and side surfaces of the cathode with a top surface of the cathode exposed toward the upper lid.
However, Moon teaches a battery (Abstract). As illustrated in Figures 1B-1C, 2D, Moon teaches that the battery comprises an insulation bag (170) formed in the shape of a pocket, wherein the electrode assembly (110) of the battery is positioned within the insulation bag ([0044], [0060]). As illustrated in Figures 1B-1C, 2D, Moon teaches that the insulation bag covers a bottom and side surfaces of the electrode assembly with a top surface of the electrode assembly exposed toward a cap plate (150) of the battery ([0037], [0045]-[0052]). Moon teaches that positioning the electrode assembly within the insulation bag helps minimize contact between the electrode assembly and the case (120) of the overall battery ([0060]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would position the electrode assembly (and therefore the cathode) of Moceri in an insulation bag (“separator bag”) which covers the bottom and side surfaces of the electrode assembly while leaving the top exposed toward the upper lid, as taught by Moon, given that .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Moceri et al. (US 2007/0009789), and further in view of Moon et al. (US 2011/0183181) and Kang et al. (US 2017/0155097).

Regarding Claim 7, Moceri, as modified by Moon, teaches the instantly claimed invention of Claim 6, as previously described.
Moceri, as modified by Moon, does not explicitly teach that the battery includes a ribbon connector attached to and folded between the couple and the feedthrough.
However, Kang teaches a battery (Abstract, [0005]). As illustrated in Figures 1, 6A-7, Kang teaches that the battery comprises electrode tabs (17,19), wherein the electrode tabs comprise a first end (171) and a second end (172) ([0021], [0023], [0045]-[0046]). As illustrated in Figures 1, 6-7, Kang teaches that a folded buffer (18) is attached to and folded between the first and second ends ([0046]). Kang teaches that the buffer helps reduce tension along the length of the electrode tab and also functions as a shock absorber ([0046]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would construct the terminal pin of Moceri, as modified by Moon, such that it comprises a folded buffer (“ribbon connector”), as taught by Kang, that is attached to and folded between the couple and the feedthrough, given that the presence of such a buffer would help reduce tension along the length of the pin and also help absorb shocks.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moceri et al. (US 2007/0009789), and further in view of Ahn et al. (US 2011/0117404).

Regarding Claim 8, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figures 1, 3-4, Moceri teaches that the terminal pin passes through a feedthrough formed in an insulating glass sealing material (30) which is insulated from the battery case so as to extend through the upper lid ([0026]-[0027]).
Moceri does not explicitly teach that the anode leads pass through a feedthrough that is insulated from the case so as to extend through the lower lid.
However, Ahn teaches a battery (Abstract, [0003]). As illustrated in Figures 6-8, Ahn teaches that the battery comprises a battery case including an external member (120, 220) having side walls, wherein the side walls define a first open end and a second open end ([0026], [0032]). As illustrated in Figure 8, Ahn teaches that the external member is formed in a cylindrical shape ([0026], [0076]-[0071], [0081]). As illustrated in Figure 8, Ahn teaches that the battery case includes first and second covers (430, 440) which cover the first and second open ends and comprise terminal feedthroughs therein ([0083]). As illustrated in Figure 8, Ahn teaches that the battery comprises first and second terminals (116, 117) which extend outward through said feedthroughs so as to be exposed from the external member. As illustrated in Figures 6, 8, Ahn teaches that Ahn teaches that while first and second terminals may extend outwards through feedthroughs formed in the same cover, said first and second terminals may instead extend outward through separate first and second covers such that the terminals extend out in opposite directions ([0053]-[0054], [0079]). Ahn teaches that the first and second covers are each made of an electrically insulating material (e.g. polypropylene, polyethylene) ([0041], [0044]).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Moceri et al. (US 2007/0009789), and further in view of Kim (US 2007/0141449).

Regarding Claim 15, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the battery is, for example, a secondary battery ([0045]).
Moceri does not explicitly teaches that the casing is rectangular.
However, Kim teaches a secondary battery (Abstract). Kim teaches that a secondary battery may formed in a variety of shapes such as a rectangular shape (as opposed to a cylindrical shape) ([0007]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would form the casing of Moceri as a rectangular shape, given that Kim teaches that in particular, a secondary battery may be formed in a rectangular shape as opposed to a cylindrical shape.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moceri et al. (US 2007/0009789), and further in view of Parsian (US 2005/0175902).

Regarding Claim 21, Moceri teaches the instantly claimed invention of Claim 1, as previously described.
Furthermore, Moceri teaches that the anode is formed of lithium ([0001], [0033]). As illustrated in Figures 1, 10-11, the anode is formed as a sheet, wherein the anode is attached to the inner surface of the side walls of the casing ([0024], [0034]-[0035]).
Moceri does not explicitly teach that the anode is laminated to the inner surface of the side walls of the casing.
However, Parsian teaches a battery (Abstract). Parsian teaches that after being formed, electrodes of a battery may be adhered where necessary to form a cell ([0034]). Parsian teaches that in particular, lamination using pressure and/or heat may be carried out in order to adhere electrodes in place ([0034]).
Therefore, it would have been obvious, before the effective filing date of the claimed invention, that one of ordinary skill in the art would attach the anode of Moceri to the inner surface of the side walls of the casing via lamination, as taught by Parsian, given that electrodes, after being formed, may be adhered in place where necessary via lamination using pressure and/or heat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729